Case 1:20-cv-00399-RBJ Document 19 Filed 06/11/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Case No. 1:20-cv-00399-RBJ

DAVID KATT, on behalf of himself and
all others similarly situated,

               Plaintiffs,

v.

FULL HOUSE RESORTS, INC.,

               Defendant.


                                  NOTICE OF SETTLEMENT


       Pursuant to D.C.COLO.LCivR 40.2(b), the parties hereby notify the Court that they have

reached a settlement in this action. The parties are currently finalizing settlement paperwork and

dismissal documents are forthcoming.

       Respectfully submitted this 11th day of June, 2020.

 /s/ Ari H. Marcus                                     /s/ Michelle L. DiCuollo
 Ari H. Marcus, Esq.                                 Michelle L. DiCuollo
MARCUS & ZELMAN, LLC                                 LITTLER MENDELSON, P.C.
701 Cookman Avenue, Suite 300                        A Professional Corporation
Asbury Park, New Jersey 07712                        1900 Sixteenth Street
Telephone: (732) 695-3282                            Suite 800
Fax: (732) 298-6256                                  Denver, CO 80202
Ari@MarcusZelman.com                                 Telephone: 303.629.6200
ATTORNEYS FOR PLAINTIFF                              Fax: 303.629.0200
                                                     mgomez@littler.com
                                                     ATTORNEYS FOR DEFENDANT
Case 1:20-cv-00399-RBJ Document 19 Filed 06/11/20 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 11th day of June, 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following:

 Ari H. Marcus, Esq.
 MARCUS & ZELMAN, LLC
 701 Cookman Avenue, Suite 300
 Asbury Park, New Jersey 07712
 Telephone: (732) 695-3282
 Fax: (732) 298-6256
 Ari@MarcusZelman.com

 ATTORNEYS FOR PLAINTIFF



                                                      /s/ Patricia Perez
                                                      Patricia Perez




                                                 2
